4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have1on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

                           BID                ASK                                           BID               ASK
  BTCJPY 812124.00 813634.00                                        ETHJPY 20725.00 20935.00                                      BC

                                                                                             Blockchain         Research




                       Support Independent Digital Assets Journalism

                                                     Subscribe Now              Join Research


                                                          Already a Member? Login now




             PODCAST         B I TC O I N




            Leo Zhang, Principal at
            Iterative Capital
            Management discusses the
            unseen impact Bitcoin
            miners have on the overall
            market
                             by Frank Chaparro and Matteo Leibowitz

            December 10, 2019, 3:10PM EST · 49 min read




https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   1/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have2on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block




                                                                  ADVERTISEMENT




            Episode 32 of The Scoop was recorded with Frank Chaparro, Matteo
            Leibowitz, and Leo Zhang, Principal at Iterative Capital. Listen below, and
            subscribe to The Scoop on Apple, Spotify, Google Play, Stitcher, or
            wherever you listen to podcasts. Email feedback and revision requests
            to podcast@theblockcrypto.com.



https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   2/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have3on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block


                                                                   The Scoop
                                                                   Leo Zhang, Princ…

                                                                                     00:00:00




                                                       SHARE   SUBSCRIBE    COOKIE POLICY




            Leo Zhang is Principal at Iterative Capital Management, an investment
            manager, cryptocurrency miner, and wholesale dealer. In this episode Leo
            joins Frank Chaparro and Matteo Leibowitz to discuss:

                  The unseen impact Bitcoin miners have on the overall market
                  The initial public o ering of mining ﬁrm Canaan and new entrants to
                  the market, like Layer1
                  The signiﬁcance of rainy season in China and it's importance to mining
                  ecosystem
                  Leo's take on upcoming halvening and it's impact on the entire Bitcoin
                  ecosystem
                  Why Bitcoin on / o ramps are a main focus for Iterative Capital's
                  investment strategy

            The following transcript is taken from episode thirty one of The Scoop,
            The Block’s ﬂagship podcast. Listen below, and subscribe to The Scoop
            on Apple, Spotify, Google Play, Stitcher, or wherever you listen to
            podcasts. Email feedback and revision requests
            to podcast@theblockcrypto.com.

            The transcript is provided for your convenience, please excuse any errors
            or typos resulting from the transcription process:

            Frank Chaparro Ladies and gentlemen, thank you so much for joining me
            today on what is a very special episode of The Scoop. I am joined for the

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   3/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have4on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            ﬁrst time in what feels like a century with Teo Leibowitz. He's co-hosting
            this show as we interview our very special guest, Leo Zhang. He's the
            research lab at Iterative Capital. Iterative touches many di erent corners
            of the cryptocurrency market. Mining, OTC, they're an investor, but they
            kind of ﬂy a little bit under the radar. Leo, a proliﬁc researcher, writer, is
            here to explore the interesting, often overlooked mining landscape. There
            are tons of developments going on in the market as it pertains to mining,
            as Leo will explore with us in a moment. The halvening is on the horizon.
            You have new ﬁrms coming to market, new ﬁrms coming to the U.S. market
            speciﬁcally. Leo, are you enjoying your cup of co ee? We got him whiskey,
            but he's a little jet-lagged, so he opted for the co ee. I'm enjoying the
            whiskey. Leo, thanks for joining us.

            Leo Zhang Yeah, it's my pleasure. It's actually a pretty interesting day to
            talk about mining since the ﬁrst-ever mining company is now--

            Frank Chaparro Canaan has IPO'd. We could start there, or we could start
            a little more high-level about your background and what you're doing at
            Iterative and what the ﬁrm's all about.

            Leo Zhang Yeah. So do you want to hear about Canaan ﬁrst or Iterative?
            Because one huge, one is very small. Iterative is huge. Okay, okay, so the
            small one. So Canaan IPO deﬁnitely has been in the works for many years,
            as many of you know. And the size of the IPO has obviously changed a lot
            in the past I think year, a little more than a year since they ﬁrst started
            playing with this concept. So obviously, I think this is a pretty big deal in
            terms of bringing this to--in front of traditional investors, to the general
            public--because not many people understand mining, and I still don't
            understand mining. So these guys have been preparing for this move since
            2015 and they've been consciously shaping their company, or the way
            they do business, for this speciﬁc goal. Just for some reason, IPO is
            incredibly important for the founder, Angie Jong. So, I mean, Canaan is is


https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   4/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have5on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            perhaps the most O.G. mining company in the space. And so they deﬁnitely
            deserve to be the ﬁrst company to get listed.

            Frank Chaparro Well, let's talk a little bit about Iterative. When did the
            company come online for folks who may not be familiar with what you
            guys do, obviously touching OTC mining, investing? What's the sort of
            underpinning story of the ﬁrm?

            Leo Zhang So it Iterative started in 2016. So the ﬁrst fund was a venture
            fund. And so the ﬁrst fund generated about 13x return from 2016 to 2017.
            And, obviously, there was ICOs wave. And so in mid-2017 we quickly
            realized that there's something wrong with this much money going on in
            this space. And so we made the conclusion at that time that this token
            mania is likely not going to continue. So we closed the fund, returned the
            capital to investors, everyone's happy, and we started a second fund
            that's dedicated to mining, which is the fund we're operating now. So
            Iterative Capital, the investment center--the reason people, you know, our
            peers, other investors in the cryptocurrency space, don't hear much from
            us or about us is because we only focus on mining. We do our own
            operations. You know, we go ﬂip the switched ourselves, myself. And that's
            it. We don't do venture investing anymore. We don't really invest in tokens.
            We deﬁnitely don't participate in ICOs or IEOs anymore.

            Matteo Leibowitz Do you think there's any appetite to return to venture
            down the line? And I say that because within even just the last six months
            or three months, we've seen a lot of venture funds raise large amounts of
            capital and looking to deploy that in kind of equity bets.

            Leo Zhang Yeah.

            Frank Chaparro So some of which were mining bets, which would give you
            an edge.


https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   5/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have6on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            Leo Zhang Yeah. I deﬁnitely see more and more mining operations or so-
            called mining-related companies popping up, especially here in the U.S..
            But I think, you know, here we're relatively late compared to, you know,
            many things that people in China have done in the past couple of years or
            experimented and tried and failed. And regarding your question on
            venture, I don't think that's something--it may or may not be the thing for
            us. But right now, I think this is this game is still very much a music chair.
            And for us, we want to focus on our product, Essure, which I think is
            something that we will work on for many, many years to come, if not, it's
            the product for us to focus on for the rest of our career.

            Frank Chaparro How do you see the investing landscape changing over the
            next twelve months? And could there be a catalyst that maybe puts you
            into venture again?

            Leo Zhang So I actually haven't really thought about that. So I myself am
            very much focused on mining, and there's already a lot of things going on
            in the mining space on a day to day basis. So I don't really, I'm not really
            fully subscribed to the DeFi and all that stu . So I'm certainly not very
            psyched about what's going on in some of the altcoins. So, you know, just
            given my general preference and my own appetite, I don't think there's
            much that really excites me that ﬁts into the venture-style investing.

            Frank Chaparro Sure. Well, let's focus then on mining for a minute, and the
            halvening that is six months away at this point. You've written about the
            relationship between the rainy season in China and mining operations.
            Walk us through a little bit about what you're talking about.

            Leo Zhang Yeah. So this is actually a very peculiar phenomenon. So, as you
            know, mining is very much--it depends on where the cheap electricity is.
            And miners in China have started this operation, and speciﬁcally, miners in
            Szechuan, have started playing with large-scale mining since 2013. I think
            the ﬁrst-ever full-scale mining facility happened in Szechuan using

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   6/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have7on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            hydropower. So there's a long history of large-scale miners situating there
            for a variety of reasons. One, the electricity is insanely cheap, and
            secondly, it's relatively remote. And people, you know, get away with a lot
            of things. And, you know, the government is generally pretty friendly to--
            the local governments, generally, are pretty friendly to stu that as long as
            you claim it's some kind of innovation and the politicians, they don't,
            deﬁnitely don't understand, right? So, especially now--

            Frank Chaparro And if you bring jobs, probably.

            Leo Zhang Oh, yeah, absolutely. You pay tax. And there's tons of extra
            electricity generated, especially between April to October, which is the
            rainy season in Szechuan. So a lot of, you know, additional electricity just
            could go to waste. So, you know, using that capacity is deﬁnitely a
            beneﬁcial thing for the local power plants, as well as for miners who are
            trying to make a proﬁt. So that's why so much hash rate is concentrated in
            Szechuan. I think a conservative estimate done by a variety of researchers
            shows that it's probably around 50 to 60 percent of hash rate are in China.
            And the majority of that 50 to 60 percent are in Szechuan, and another
            province that also hosts a lot of hash rate is Yunan which is to the south of
            Szechuan.

            Frank Chaparro Interesting. Well, from my perspective, I ﬁnd it so
            interesting and I wish we covered mining more from a business perspective
            because there are so many di erent things that can either impede as a
            headwind or act as a tailwind. Weather. Geography. Government relations.
            All these things can impact the business in a way that's unique compared
            to other ﬁrms that operate in this market.

            Leo Zhang Yeah, for sure. And also--

            Frank Chaparro Walk us through some of those as a mining operator. How
            do you navigate some of these things that could serve as an impediment?

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   7/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have8on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            Leo Zhang Yeah, and just to ﬁnish on that thought, I think miners actually
            have a much bigger impact on what's going on in the market than people
            realize. And just because they're the only natural sellers and they need to
            sell, right? There's some miners who even sell on a daily basis just to
            capture that USD, sorry, ﬁat spread. And there are people who would only
            sell enough to cover their electricity and just hoard the rest. So miners
            deﬁnitely have a lot of coins. And once you have a lot of coins in a
            commodity game, you can play a lot of games. And, you know, it just
            naturally becomes more and more sophisticated when the coins disperse
            to other arenas. So just going back a little bit, back to why the mining
            industry is the way that it looks like today, at least in terms of geography.
            So I think, you know, obviously, there's this history there and also mining
            manufacturers are largely based in China as well. So shipping these
            machines to these locations is much, much easier compared to shipping
            these machines when you have to pay insurance, and potentially tari s,
            and maintenance becomes harder, you don't have the right people who are
            trained on working with these machines once these machines leave China.
            So most of the large-scale miners who are still operating today, they only
            host the new latest gen machines in China because they're easy to ﬁx and
            they ship some of their older S9s or just half-broken machines to places
            like the Middle East or Russia, where they, you know, they don't really care
            if the machines break as long as they get the cheapest electricity. So
            because so much hash power is concentrated in these regions, mining
            cycles behave--are inﬂuenced by the climates of these regions as well. So
            April to October, as I mentioned, is the rainy season and from November to
            March, pretty much, is the dry season. So this di erence actually has a
            signiﬁcant impact on the cost basis of and the general capacity of miners.
            And so when miners actually plan around these times in the year or to
            think about, you know, deployment schedule and when they buy new
            machines or sell some of their machines and facility owners, they plan
            around these schedules as to when do they do marketing conferences to
            attract all the suckers, yeah. And even manufacturers, right? They plan
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   8/53
4/25/2020         Leo Zhang,
                       CasePrincipal at Iterative Capital Management
                              1:20-cv-03274-VM                       discusses
                                                              Document      6-1the unseen
                                                                                    Filedimpact Bitcoin miners
                                                                                          04/27/20        Page have9on
                                                                                                                     ofthe31
                                                                                                                           overall market - The Block

            around these times before, you know, right before rainy season to sell
            their latest gen machines. So there's always big conferences in Chengdu,
            which is the, you know, the capital of Szechuan get more Shenzhen, which
            is the capital of hardware, around March, April. It's always very, very
            festive.

            Matteo Leibowitz So another cycle that we've seen in the mining space is
            that these issuance cycles and namely the hardening of block rewards on a
            4-year basis. Iterative put out some very interesting research projecting
            costs of production under various di erent assumptions. I'm just gonna run
            through some of the numbers. Under the assumption that you're using the
            watts miner M20S at three cents per kilowatt-hour, you'll see cost of
            production somewhere around seven thousand dollars. I think that's under
            the assumption that di culty doubles after the halvening, and then,
            perhaps, under a slightly more conservative seven cents per kilowatt-hour,
            you're looking at cost production closer to seventeen thousand. So Bitcoin
            is currently trading just below eight thousand. Considering these
            projections, is now an especially good time to get into the mining industry,
            and how are you guys preparing for the next six months?

            Leo Zhang Yeah, so I'd say those calculations are deﬁnitely done as a
            snapshot. And obviously, the mining industry is heavily inﬂuenced by the
            price, despite, you know--a lot of people don't realize that because it
            seems like hash rate is moving independently from price. But there's
            deﬁnitely a connection and hash rate deﬁnitely follows price, but there's a
            huge delay just because hardware, they take time to manufacture, and
            they take time to sell, and they deﬁnitely take time to get up and running.
            So I think there are a lot of uncertainty around halvening, even for miners.
            And so people who deployed early this year, they're deﬁnitely--especially
            people who have bought a lot of cheap S9s for April--the price jumped.
            Those people have earned back their principal many times over already.
            So I think there are a good amount of people who are expecting to retire
            some of the S9s or just, you know, older generation machines around
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-o…   9/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               10onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            halvening because your cost production literally doubles after crossing
            that threshold. So I think the general narrative is that people who buy
            these, you know, 7 nanonmeter to 10 nanometer machines, these are
            machines that prepare you through the next cycle, which is next April to
            October. And people who are operating S9s or some of the less power-
            e cient machines, they will likely retire or transfer some of the machines
            to people who have more resources. So it's hard to say whether halvening
            is going to have a very noticeable, drastic e ect on hash rates. It really
            depends on where the price is.

            Frank Chaparro So as someone operating in the mining industry, that you
            can't really say whether or not this will be bearish or bullish for your
            business or other miners in the space, it all depends on where the price
            goes?

            Leo Zhang Yeah. So mining is actually a very--it depends a lot on timing,
            when you deploy. The best time to deploy is actually after right after a
            market crash, a big market crash, actually. Because one thing people who
            are outside the mining business don't realize is that mining machines are
            incredibly--the price of money machines are incredibly volatile. And this is
            because mining machines are inherently a bivariate option. It's an option
            whose variables are price and hash rate. So the pricing of these options is
            extremely sensitive and almost impossible to price. So most of the market
            right now uses some very simplistic metrics, such as static days to ROI,
            just number of days that you earn back your principal, which is clearly a
            very ﬂawed, a very naive way of looking at the investment. But overall,
            money machines, their price ﬂuctuates a lot. Especially after a big market
            crash, the expectation is that, you know, it takes much longer for you to
            earn back your principal and therefore a lot of machines, their price would
            drop as well. So those are the best times to approach mining
            manufacturers or vendors of secondary machines to acquire the machines
            that people don't want.

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   10/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               11onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Matteo Leibowitz Sure. Yeah, so it seems it seems like a lot of these
            answers essentially come down to "It depends," in a lot of ways, but the
            trend itself is fairly clear, which is that, you know, assuming things stay
            relatively constant, miner revenue is going to fall over time--perhaps not
            over this next four year cycle, but, you know, give it perhaps eight years or
            twelve years or sixteen years. The solution there, ostensibly, is the
            emergence of a healthy transaction fee market. Is this something that
            you're thinking about? And I guess a follow to that is if we don't see the
            emergence of this transaction fee market, what are your preferred
            solutions as far as maintaining some kind of constant revenue stream for
            miners? Is it, "Lets transition to proof-of-stake?" Is it reintroduce steady
            inﬂation, re-appropriate some unmoved coins? How are you guys
            approaching this?

            Leo Zhang Yeah. So I think as money rewards diminishes, there will be
            more and more consolidation happening in the industry. So I think it will
            deﬁnitely be, especially now that the iteration on the chips has become
            slower and slower--after 10 nanometer, it's gonna take long, long time
            before the latest tech known becomes available to--and longer period
            before the latest tech known, such as 5 nanometer, becomes available to
            integrated circuit designers. So I think mining as a business is going to
            become more and more expensive to run and requires more and more
            ﬁnancialization. What I mean by that is people will have to manage their
            rewards in a much more careful way and manage their expenses in a much
            more careful way, and manage ways to hedge a much more thoughtful
            manner as opposed to, you know, between 2013 to 2016, people were
            just doing whatever because they were making so much money.

            Frank Chaparro What are some new possible ways that a mining ﬁrm can
            hedge in that type of environment? I want to talk about hash rate
            derivatives.



https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   11/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               12onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Leo Zhang Yeah, anyway, we'll get to that. So there is no real e cient way
            to actually hedge. And the best you can do is keep your expenses as low
            as possible.

            Frank Chaparro Best you can do is cross your ﬁngers and hope for the
            best.

            Leo Zhang Yeah. And for most people who have been in the business for a
            while, their cost basis is so much lower than where the market is, so
            they're ﬁne, you know. So really, it comes down to your discipline around
            selling the rewards to make sure that you have enough electricity so that
            you don't scramble when the price is too low and you oversell your
            number of coins. So the important thing is make sure you purchase the
            hardware at as low as possible price and you're managing your electricity,
            your ongoing expenses, at the lowest possible costs. And when you rotate
            some of the coins into Fiat to pay for electricity, you're doing it in a
            relatively frictionless way. And obviously, you can hedge with Bitcoin
            futures, but the problem is that obviously volume is an issue. The volume
            has been growing a lot in the past year, but some of these exchanges that
            have the largest volume of these Bitcoin futures are not really trustworthy.
            So it's hard to scale. So for really large-scale miners, the most important
            thing still is managing your expenses.

            Frank Chaparro Interesting. I feel like the trend, at least, you know, Layer 1
            announced a massive, somewhat massive, I think, 50 million dollar
            fundraise at a 200 million dollar valuation with some pretty signiﬁcant
            backers. They're making a bet on Texas. There was a merger announced
            yesterday between two ﬁrms that, frankly, I have never heard of,
            Whitestone US and Northern Bitcoin A.G.. They're merging to set up, in
            quotes, the largest Bitcoin mining facility worldwide. We'll see if that
            actually pans out to be true. If it's the largest, it's covering 100 acres of
            land, which is the equivalent to about ﬁfty-seven soccer ﬁelds, and that'll
            also be based in Texas. There is this trend that, you know, we're moving to
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   12/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               13onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Texas now. This is the new--is this the new land of milk and honey for
            miners, is this the promised land, or are these ﬁrms misguided?

            Leo Zhang Yes. Well, ﬁrst of all, everyone's building the largest ever facility
            on the planet, everyone is doing that.

            Frank Chaparro We're building the largest news and research site--here at
            The Block--in the world! So is there something to Texas is the question.

            Leo Zhang Oh, deﬁnitely. There's a lot of cheap electricity in--the United
            States has a lot of power, right? And frankly, these people are just
            beginning to realize that, "Oh, OK, we can actually use this otherwise
            wasted electricity for Bitcoin mining." However, a lot of these facilities
            being advertised, they are not fully built. So we talked to a lot of these
            guys actually since early last year, people would tell you, "OK, we have a
            place, you know, in this very remote location in West Texas or upstate New
            York, and we have sub 3 saying electricity, 40 megawatts readily available,
            and we can scale to 700 megawatts in a year and a half," something like
            that. But you start talking to them, and it's like, "Oh, actually, we don't
            even have a roof. You know, you need to put in 10 million ﬁrst so that we
            can build the roof." This happens so much, and this is really because
            mining for North America is still relatively new, especially mining at scale.
            Most people who are building these facilities, they are not miners
            themselves. So they, you know, as opposed to in China, where people who
            own facilities were miners ﬁrst and then they realized, "OK, to fully capture
            these economics, I have to own my facility as well." Because once you own
            a facility, you can use that facility, or equity of that facility, as collateral to
            start borrowing Fiat to buy, you know, machines and just play that game
            again and again and again and scale from there. Whereas here, the facility
            owners, they just see, you know, a lot of Bitcoin miners as suckers who will
            pay them a margin for them to get rid of their electricity. So I think there's
            still a lot of work, a lot of infrastructure needs to build out before we see
            mining in the US, in North America, truly ﬂourish. I think that we have seen
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   13/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               14onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            some big facilities popping up, but I think these are rare, or relatively
            fewer, and they get to charge a much higher price because there are few.
            But we deﬁnitely see this trend. Although how sustainable is it? That's a
            completely di erent question, especially, you know, manufacturers are all
            based in China and getting the machines here, which is obviously a lot of
            hassle, maintaining them is a lot of hassle. So you have to make sure that
            your electricity is absolutely, absolutely dirt cheap.

            Frank Chaparro And not to interrupt, but I feel that's the trajectory we're
            going in; more-so about, "How can we bring the electricity costs as low as
            possible?" versus, "How can we get our machines to work as e ectively
            and e ciently as possible?" But at the same time, I wonder how things like
            maybe the trade war with China might impact some of these businesses,
            right? You have, you know, Layer 1 that is working with a certain type of
            chips, you know, silicon, which could become a casualty of this Trump
            trade war. Is that something you think about?

            Leo Zhang Yeah. I mean, I am a Chinese national who lives in the U.S.. My
            parents are very concerned about my safety.

            Frank Chaparro Are they, really?

            Leo Zhang Yeah, of course. Because they, like, people in the U.S. Who read
            about these draconian headlines about what's going on in China, my
            parents also read about these draconian stories about, you know, people's
            lives su ering U.S. and racial war and all that stu . But anyway, so it's just
            what we have to deal with, or, you know, people like ex-pats have to deal
            with. But just quickly before taking this too far, I think the tari on the
            semiconductor industry is deﬁnitely going to have an impact on importing
            miners. But mining manufacturers are have been working around this for
            quite some time. So, for instance, you know, silicon is building a assembly
            line in Canada, I believe. I think Bitmain deﬁnitely has the ambition with
            miners coming to U.S. as well. The thing is, it doesn't matter where the

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   14/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               15onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            integrated circuit is being designed. I mean, sorry. Layer 1's ICs are--they
            use a Beijing-based design ﬁrm and frankly, they should because at this
            point starting a new design shop for shot to 50 60, it's just stupid unless
            you're Intel. And anyways, so there are certain advantages to where
            certain things get manufactured. And this is just, you know, basic econ. So
            the way to get around this tari is just simply having the assembly built
            here and the design still happen in Beijing or Shenzhen because the actual
            taping of the chips they're, you know, they're done by TSMC or Samsung,
            and these are Taiwanese or Korean companies.

            Leo Zhang Do you think some of Layer 1's claims around 2.3--I think
            they're quoting 2.3 cents per kilowatt-hour for their El Paso-based
            operations. Do you think those estimates are realistic?

            Frank Chaparro We had one source who described it as an utterly
            ridiculous estimate and that their assumption relies on a price ﬂoor for
            unused renewable energy, equating that to a pipe dream. Where might you
            stand?

            Leo Zhang Yeah, so Alex is actually a good friend of mine, so I'm gonna be
            careful.

            Frank Chaparro Yeah, and we're nice to Alex, too, we wrote a great story
            about Layer 1!

            Leo Zhang Yeah, so I think that price, that raw price, is deﬁnitely available.
            The question is how much hidden cost, or cost that needs to add up to
            building out the infrastructure or labor? These things are expensive, man.

            Frank Chaparro But will that price always be available, at all times? And
            what happens if the people--I think that one's based in El Paso, yes--are
            unwilling to bear the costs that mining operation might place on the power
            grid.


https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   15/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               16onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Leo Zhang Yeah. So that's deﬁnitely something that we saw in New York
            State last year. You know, the locals, they pushed back on these
            monstrous operations. So I think there is a lot of negotiation that needs to
            be done on the local level, which is another thing that is much easier to do
            in China than here, because you don't have to deal with other people's
            opinions. But anyways, I think I think 2.3 cents is not the most ridiculous
            thing I've heard. And, just to your point, the sustainability of that, and also
            the hidden costs associated with that, is going to have a very big impact on
            his business.

            Matteo Leibowitz Let's switch over to Canaan, which we did address very
            brieﬂy at the beginning of the podcast today. So they were listed in the U.S.
            today on the Nasdaq. I think it is currently trading slightly below its listing
            price of nine dollars. So Canaan is one of these O.G. basic manufacturers.
            In their IPO ﬁling the ﬁrm said it controlled 23.3 percent of the global
            Bitcoin mining machine market share in Half1 2019. So they raised 90
            million, but they were initially looking to raise 400 million. In Q2 of 2019,
            they actually lost 37 million dollars, and I think they have roughly 39
            million dollars in cash left in the bank right now. Some estimates suggest
            that they actually need to raise on the order of two- to four-hundred
            million to actually maintain their operations. Do you think this latest raise
            was borne out of desperation or was it more of an opportunistic listing?

            Leo Zhang I think it's both. So, like I said earlier, this company has been
            preparing for IPO since 2015, and they deliberately structure their
            business in a way to make sure that they're clean for IPO, whereas, you
            know, Bitmain gets all these troubles because they, you know--some
            messy stu there, right? So even in 2015, Angie Jung, the founder of the
            company, deliberately chose to only accept Fiat as payments, whereas
            Bitmain accepts Bitcoin, Bitcoin cash, Litecoin, everything. So this is to
            make sure that their revenue is easy to account and also much cleaner
            when the regulation becomes tighter. So I'd say IPO is a big thing for them

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   16/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               17onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            and a big milestone for the industry overall, but it's more symbolic than
            there is anything substantial there. I really don't think so.

            Frank Chaparro Why Is it symbolic?

            Leo Zhang Yeah. Because I don't really think this requires them much
            validation from equity investors. It's--at this point, I think U.S. tech stock
            market is just as inﬂated as a cryptocurrency market. In terms of
            sentiment, not in terms of quantity.

            Matteo Leibowitz And when you say it's symbolic as well, perhaps also
            alluding to the size of the raise as well, 90 million dollars isn't a huge
            amount of money in the grand scheme of things.

            Leo Zhang Yeah, I think--so for Canaan, their tech is deﬁnitely falling
            behind compared to Bitmain and Whatsminer. So if they continue to focus
            on--and obviously their business is a little di erent, and the reason that
            most people outside of the mining world have not heard of them is
            because they only sell--for the longest time, they only sell chips, right?
            They sell chips directly to other OEMs, then they package them until a
            very strong competitor showed up in November 2013 that almost crushed
            them, and they decided to go back to selling shoeboxes again. But
            anyways, now they're pivoting to miner as well as just AI application chips.
            So I think their business is going to be very much focused on just being IC
            designer rather than a fully-integrated cryptocurrency company. So in the
            sense that it's not a full participant of the cryptocurrency industry, despite
            that it has a huge seat, and over time I think its inﬂuence cryptocurrency
            mining space is going to wade compared to Bitmain and some of the rising
            competitors.

            Matteo Leibowitz So why do you think they're so keen to list in the U.S?

            Leo Zhang That I'm not sure. Well, actually, when they ﬁrst started, I think
            they experimented with listing Hong Kong or Chinese mainland, but I think
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   17/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               18onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            those attempts all failed. I don't know what's the speciﬁc consideration for
            listing U.S.. Maybe it gives them a certain kind of legitimacy so that they
            can brag to their parents.

            Matteo Leibowitz So you think Canaan's problems aren't part of this
            natural mining cycle that we discussed earlier, it's more kind of
            fundamental issues with the way they're operating in that business?

            Leo Zhang So, I just don't think Canaan is going to be a 100 percent
            cryptocurrency company going forward. And I think if they ﬁnd more
            money in selling AI chips, they're going to do that.

            Matteo Leibowitz Let's touch on Bitmain brieﬂy. There's been a lot going on
            behind the scenes, Jihan Wu and his co-founder Micree Zhan were both
            ousted and now Jihan is back, Micree is still out. Do you have any insight
            as to what's going on behind the scenes?

            Leo Zhang I mean, I think I know just as much as you do. This is obviously a
            very crazy story, and their primary split is that Micree wanted to build an
            IC company, just like, you know, Angie Jung from Canaan. He also just
            wants to sell minors and he wants to sell A.I. chips. And he doesn't he
            wants to scale down on the inﬂuence on cryptocurrency community. He
            didn't like the Bitcoin Cash idea at all. Well, it's not because he thinks that
            it's a terrible project, it's more because he thinks it's a distraction from
            their primary business. And he thought the entire thing was a mistake. And
            whereas Jihan wants to be a player in cryptocurrency space, he wants to
            be a very powerful hand that drives the direction of the community, of
            development and also how people think about cryptocurrency and its
            adoption. So that's where their fundamental split is, and over time, that
            problem became more and more exaggerated, especially when the bear
            market comes. So Jihan blamed Micree. These are just the stories I read,
            right? And Jihan blamed Micree for not keeping up with the latest
            development and also just getting rid of the founder of Whatsminer minor

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   18/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               19onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            because Dr. Young used to almost work at Whatsminer, sorry, Bitmain. And
            at that time, he was asking for two percent equity, but Micree only wanted
            to o er a zero point ﬁve percent, and Dr. Young was a little upset because
            Micree's female secretary gets more equity than he does. So he left and
            started Whatsminer and became a very powerful competitor to Bitmain.
            And so, Jihan blamed all these errors and just not producing the best
            machines anymore on Micree. And Micrees blames Jihan for getting too
            involved in the cryptocurrency space, which in his mind is unnecessary.

            Matteo Leibowitz So, and I can certainly sympathize with Micrees
            objections. If you look at Jihan's Bitcoin cash moves, they didn't
            necessarily pan out the way that he wanted them to.

            Leo Zhang Yeah, that was a disaster.

            Frank Chaparro I'm sorry, I thought that was funny.

            Matteo Leibowitz So while, you know, Jihan isn't at Bitmain he's also
            working on this new company, MatrixPort.

            Frank Chaparro Like an OTC play, right?

            Matteo Leibowitz OTC, custody. I think the way I've been pitched
            MatrixPort is as a kind of fully-integrated bank for miners. Maybe Leo has
            a di erent angle.

            Frank Chaparro Yeah, what do you think of Matrix?

            Leo Zhang It's a it's a service provider that--and it's not new.

            Frank Chaparro But we only have gotten so much information from what
            they're doing.

            Leo Zhang Yeah, same.


https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   19/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               20onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Matteo Leibowitz But you're not a client of theirs?

            Leo Zhang No. No, we actually. Yeah, we don't see them anywhere.
            Anyways, so I think lending is a very important part for miners, especially
            during market downturns. You don't want to oversell your coins to cover
            your obligations, right? So it'll be nice to have a way to collateralize your
            Bitcoin and just get Fiat so that you can get through that month. So this is a
            very necessary product and or slash services, and they're deﬁnitely not
            the ﬁrst people to provide that. MatrixPort wants to provide it at scale
            because they know so many miners in that space and they're friends with
            a lot of big guys. So they have advantage there. But why haven't they
            achieved the same level of scale as some of the largest OTC desks? That, I
            think, only shows that Jihan's primary focus is not there. And now that he's
            been pulled back to Bitmain--or he pulled himself back to Bitmain--and
            he's going to have nasty, nasty battles for the next years to come, I think
            MatrixPort is gonna be less and less interesting as a player in the OTC
            custody space unless they ﬁnd someone incredible to continue run their
            business.

            Matteo Leibowitz It's interesting that you say the focus is really on lending,
            because what that actually means is that all these miners are leveraging up
            on operations. Is there potential for us to see these deleveraging spirals if
            the price of Bitcoin, the price of this collateral continues to fall?

            Leo Zhang So, when price is down, you actually want to borrow, right? You
            want to use your Bitcoin as collateral and just borrow Fiat so that you
            don't sell too much of your coins. Because for mining, the most important
            thing is to have a massive amount of coin count, and having that is more
            important than anything else, really. Once you have amassed that, you can
            play a lot of di erent games. You can invest, or you can, you know, do all
            sorts of things. So lending is a long overdue thing in the mining space. And
            like I said earlier, as mining becomes more and more di cult, as it requires
            more and more capital ﬁnancialization and be more careful with how you
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   20/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               21onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            manage your rewards, it is going to be the make or break for players in
            this industry.

            Matteo Leibowitz So, yeah, I see the appeal of borrowing when price is
            down. The problem is that price can continue to go down.

            Leo Zhang Yeah, I mean, it's something that's very hard to quantify
            because you require so many variables to have a full calculation on where
            the threshold is. I can't answer on top of my head that, "Oh, if if price dips
            below two thousand dollars, then this thing fails." I am not a human
            calculator despite being Asian. So, yeah, I think this business will continue
            to grow, and some of the lenders who are less sophisticated when it comes
            to risk management will su er, as well as their clients.

            Matteo Leibowitz So we already have fairly sophisticated market structure
            on the lending side and on the custody side here in the United States. Do
            you think MatrixPort and their eventual competitors' opportunity is the
            fact that there is this distrust between these Chinese-based operations
            and some of these U.S.-located institutions?

            Leo Zhang So I think the biggest demand for these kinds of services come
            from China, right? And the kind of ﬁat they would require is RNB instead of
            USD. So services like MatrixPort and their competitors in China, they
            beneﬁt from having, you know, accessibility to a lot of miners. But here I
            don't really know what their natural, who their natural clients are, other
            than some of the quaint shops, who want to trade very sophisticated
            strategies and need to borrow Bitcoin for a short amount of time. So we
            deﬁnitely saw a lot of lending or just general ﬁnance companies in
            cryptocurrency space popping up, especially at the beginning of this year.
            Blockﬁ, Celsius, all these guys, there's just too many of these guys. And I
            don't know how they make their money.

            Frank Chaparro Well, you raise a really good question. There was a good
            article in Bloomberg that sort of touched on whether or not there is a
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   21/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               22onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            mounting crypto credit bubble and whether or not there are too many
            players in the space. You have ﬁve billion dollars worth of originations.
            They estimate up from essentially zero two years ago with players like
            Genesis, you mentioned Blockﬁ, you mentioned Celsius. There's
            Drawbridge out in Chicago. Blockchain.com in London, we've learned has
            done hundreds of millions of dollars worth of lending and their book is
            growing and growing. And so there is a concern, right? And with many of
            those folks on the other side being miners, is there this potentiality for a
            bubble pop? And what would that mean for the space?

            Leo Zhang So I think when a bubble pops is when either of these guys--
            they can't continue with the narrative and venture capital back holders
            can't--they realize, "Oh, there's not much going on here." And this is a
            direct result of not being able to ﬁnd clients. So if the problem with these
            lenders who showed up here in such short amount time in the past year is
            that they develop this business before ﬁnding a continuous source of
            natural clients. And I don't know how much appetite do these quant shops
            who need to borrow Bitcoins actually is because here in Chicago, that's the
            only, you know, natural clients of this kind of business. So just to come
            back to your question, I think this comes down to, you know, whether
            miners can really build up a practice or presence here before these
            lenders run out of venture capital money to raise from.

            Matteo Liebowitz Let's Switch over brieﬂy to Lightning. So Iterative just
            recently launched the Escher app, which from my understanding is a Fiat
            on ramp for Lightning Network. Maybe you can tell us a bit more about
            what you guys are doing there.

            Leo Zhang Yeah. So we've been thinking about Escher for a long time, and
            we have gone through several iterations before ﬁnally releasing the
            product at the Lightning conference in Berlin in October. So one thing that's
            been very interesting to us in the Bitcoin space is so we see Bitcoin as a
            superior settlement network compared to some of the traditional
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   22/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               23onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            settlement networks. And the reason is because a lot of the applications
            that have been built on something like Fetwire, they all extract rent on
            every single layer. So even though the volume that is being done on
            Fetwire is so huge, it's not necessarily cheap or certainly not necessarily
            fast. So Bitcoin has this very nice feature where just by being a miner, you
            can, being a participant in the economies of this settlement network--and
            it's come back to a question that you had earlier, which is how does the
            fee market develop on Bitcoin--because the fee market, in order for you to
            truly develope, has to capture all the economy that's done on top of the
            settlement network and settlment system. And obviously, there's nobody
            that has a crystal ball on how this free market is going to develop, but
            certainly requires people to build real services and real demand that can,
            you know, ﬂow through to the miners. So that's how it becomes
            sustainable, but whether it can be done on time, that's a completely
            di erent question. Anyway, it's just to come back to this. So Escher is an
            instant BTC to USD settlement and it's a set up SDK where wallet
            developers can just grab and integrate into their wallet or Bitcoin payment
            service providers can just grab and use it as on-ramp and o -ramp. So
            wallet, especially free and open source wallets, they really don't have a
            revenue stream, right? And some of these wallets are very, very nice. But
            the way that people use these wallets are either they buy from Coinbase
            or some large OTC desk, they go through all that painful processes, or just
            miners, and then move their coins to their favorite wallet. So this process
            can be compressed signiﬁcantly. And so we want to o er, you know, wallet
            users a way to access that on-ramp, and o -ramp within their application.
            So one thing that I think we've done particularly well is actually on the USD
            settlement side and we can make it actually instant. And obviously with
            BTC settlement side we will have to rely on Lightning.

            Matteo Leibowitz So who's actually providing the Fiat within this
            transaction? You make that market yourselves?

            Leo Zhang Yes, our OTC desk.
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   23/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               24onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Matteo Leibowitz OK, great. And what kind of fees are you charging?

            Leo Zhang So we're not charging fees. Just the spread. So we've been
            thinking about something like this for a long time, and we have been
            consciously, unconsciously planning our business run towards this
            direction. And we realized, you know, to actually make the Stripe for
            cryptocurrency payments, you have to bootstrap from somewhere else.
            You can't just keep raising venture capital money. You have to have a piece
            that solves your forex, right? And in this case it's have the OTC desk that
            you plugged in and you trust, you manage and we decided to build that
            ourselves.

            Matteo Leibowitz So, it's interesting. You've said earlier that the best time
            to deploy a mining operation is at the bottom. If you look at the Lightning
            Network network capacity, I think back in July network capacity was
            around twelve million dollars, today it's someone close to seven million
            dollars. Do you think the best time to deploy a Lightning Network-type
            application is also at the bottom of that?

            Leo Zhang So I think when it comes to deploying Lightning Network
            applications, it's less sensitive to where the price is--and obviously
            everything in this space is indirectly and directly inﬂuenced by price--but I
            think it really has more to do with the fundamental advances in Lightning
            as technology. I think in the past year we've seen a lot of very good
            progress in this space because at the end of the day, Lightning is still a
            very new thing, and there are a lot of risks associated with it, and people
            who either invest or build business on it have to be very careful and have
            to start with smaller scale. So I'm really not concerned about Lightning
            channel capacity, just going from twelve million to 7 million. I think the
            general trend is still increasing. We'll deﬁnitely see more and more
            developers come into this space and building on top of Lightning. So I think
            everything is moving towards the right direction.


https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   24/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               25onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Matteo Leibowitz Why do you think there's an appetite to transact in a
            volatile medium of exchange versus something like a stable coin? And
            we're starting to see some Lightning-type equivalents emerge on
            Ethereum, I'm thinking speciﬁcally projects like Connect that o er similar
            payment channel solutions but use DAI stable coin as the primary medium
            of exchange.

            Leo Zhang Yeah. So I think stable coin doesn't quite solve a fundamental
            issue where--and this is obviously a very old discussion--and I think, you
            know, Bitcoin as a very superior settlement network has all the
            characteristics that regular stable coins don't have. Or just, you know,
            stable coin that's been set up by a centralized entity. So all these
            arguments that why Bitcoin is Bitcoin is pretty well understood. But come
            back to why people would transact on this volatile network, right? This is
            deﬁnitely a friction, and the way that we want to, at least our approach to
            solving or helping with this friction, is by making sure that the
            transﬁguration from USD to BTC and BTC back to USD is as fast and
            frictionless as possible so that commerces who may want to use BTC as a
            payment rail can go in and out of the USD to BTC very quickly. So to them,
            hopefully--obviously this is a this is going to take several years before this
            becomes a comfortable infrastructure for this type of commerce--
            hopefully the experience is so ﬂawless that they don't even realize they're
            transacting on top of BTC, but at the same time they get all the beneﬁts of
            using BTC as a settlement network.

            Matteo Leibowitz If they're eventually just transitioning back into Fiat, what
            exactly are these advantages that Bitcoin as a settlement network
            provides?

            Leo Zhang So, yeah. So some business--and obviously this is, I think we're
            just touching the tip of the iceberg here, and my own imagination is not
            expensive enough to even cover the wide variety of possibilities of a type
            of business that can be built on a Lightning network. We have started to
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   25/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               26onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            see some of the prototypes of several directions, right? You can--digital
            paywall is deﬁnitely one thing. E-commerce is another thing. And, just, you
            know, there's a shitcoin called basic attention token that was all the hype
            several years ago. So I think what they're trying to do is right. But this can
            be done much better on Lightning. So stu like that and also more in the
            meatspace commerces that have trouble getting banking on a federal
            level, namely marijuana businesses. They're you know, they're perfectly
            OK on state-level, but they can't--they're still using cash as primary
            means of transaction. So for these people having their transactions being
            denominated in USD, they think about their accounting and everything still
            in USD terms, but at the same time, they can, you know, accept
            transactions in BTC is a good way to solve their solution to having to have
            bodyguards guard their boxes of cash.

            Matteo Leibowitz Are you guys at all exposed to some of that regulatory
            risk, as the ones kind of settling these transactions?

            Leo Zhang So for that, it's just an example..

            Matteo Leibowitz But that is the available addressable market right now,
            right?

            Leo Zhang Yeah. It's just one of the addressable markets.

            Matteo Leibowitz And you were telling me earlier that Iterative is actually
            allocating a lot of resources internally to the Escher project. Can you tell
            us a bit more about that?

            Leo Zhang Yeah. So I think for us, this is the thing to build. I think in order
            to for Bitcoin to truly become usable by commerce, the on-ramp and o -
            ramp needs to be solved. And by solved, I mean the experience has to be
            as frictionless as possible. And right now, you know, all the on-ramp/o -
            ramp options are more or less restrictive. They have large spread or they
            have fees or they takes forever for you to withdraw. And sometimes you
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   26/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               27onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            don't you can't withdraw at all. So. Right now, I think up to this point,
            Bitcoin is very much dominated by the supply side, and by supply side, I
            mean the miners, right? These people, they amass a large amount of coins,
            and they do whatever they want with the rest of the market. So in order for
            the demand side to really match, the user experience has to be very easy
            and very easy for traditional commerces or new-type commerces to use
            this as a settlement network. So solving the on-ramp, o -ramp piece, we
            at least we think is a priority, and that's something that we want to
            address. And I think developing supply side ﬁrst is very common for a
            commodity business. If you look at, you know, oil industry, especially in the
            early eighteen-hundreds, that's exactly how it was developed as well.
            People were expecting this to be a replacement--sorry, oil as a
            replacement to whale fat, right? They would discard diesel and gasoline
            just to keep that kerosene. So--and obviously that changed very drastically
            over time as more applications of oil, such as automobile, show up--so I
            think for a commodity like Bitcoin, we'll probably see a very similar pattern
            as well. We'll see some more very novel applications of new type of digital
            commerces, or even just some of the traditional business that will beneﬁt
            from having BTC as a settlement network, show up and be the automobile
            of Bitcoin.

            Frank Chaparro Fascinating. I think it'd be worthwhile to just talk a little bit
            about you for a second. You have a very interesting history and traditional
            ﬁnancial markets. Sequoia Capital China. You were an equity derivatives
            analyst at Morgan Stanley. Walk us through a little bit about your
            background and how you found your way not only to Iterative Capital but
            cryptocurrency as well? What's your rabbit hole story?

            Leo Zhang Like I mentioned earlier, I was born and raised in China. I spent
            most of my time in, you know, early days in China went through a very
            traditional Chinese education system. And I came to U.S. for college. I
            studied mathematics in school. So I think the ﬁrst time I start looking at
            Bitcoin seriously, it was 2014. I had this really annoying V.C. friend who just
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   27/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               28onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            kept talking about it. Was I OK, I'll take a look. And I was absolutely
            fascinated.

            Frank Chaparro It was Dan Moorhead.

            Leo Zhang This kid now moved on to build some VR applications. But
            anyways, that's beside the point. And, at the time, even people like Myron
            Scholes of black-Scholes started talking about digital currencies. So I
            realized that was this is deﬁnitely not just an elegant theoretical design,
            there's deﬁnitely something more substantial there. So I was sort of, you
            know, tricked into joining Morgan Stanley full-time because I had an
            amazing summer internship in my junior year, and my boss on that team
            told me, "This is the best job in the world," and so I just returned for full-
            time. And during my time at Morgan Stanley, I just continued to pay
            attention to Bitcoin and my interest grew. I started going to meet-ups and
            started talking to people in the space. And I think around 2016, I realized,
            "Oh, I have to do this full time." So I started looking for opportunities in
            space. There are not many jobs that ﬁt my interests or would sponsor Visa.
            In 2017, someone should use me to Chris Denton at Iterative. So I had a
            breakfast and the conversation was very pleasant. I realized a lot of the
            things with how we think about the space were more or less on the same
            frequency--wavelength, sorry. And I'm not a native English speaker.

            Frank Chaparro You sound Beautiful.

            Leo Zhang I think it's my deep voice. And so we started discussing the
            possibility of working, I mean, working full time. So I joined the ﬁrm as the
            ﬁrst employee. There were three of us at that time and we gradually grew
            from there.

            Frank Chaparro Is there any way you can help us understand the size or
            scale of Iterative. I know you want to be--and you know, we can put this
            out of the podcast if it makes you uncomfortable--but again, is there any
            way you can help us understand the size and scale of Iterative for people
https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   28/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               29onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            who haven't heard of it, because you because you guys do ﬂy a little bit
            under the radar and keep a more low key presence, is there a reason for
            that just to sort of have the allure and the sex appeal of being a little
            more..?

            Leo Zhang I think we're just not very conscious about marketing. And
            frankly, I think because of the direction that we took, we chose to focus on
            mining space instead of, you know, VC, I think we didn't think we have that
            much to show to the public until Escher was ready for the rest of the
            world. So we deﬁnitely want to, we're deﬁnitely going to become more
            public in order to make sure that Escher gets in front of everyone's
            attention. But I think with mining there's really not much to show.

            Matteo Leibowitz Is Escher something that you would like to raise external
            capital for, or will that be fully self-funded?

            Leo Zhang So we funded it ourselves in the beginning. But gradually as this
            thing scales, we deﬁnitely would love to have some strategic capital or just
            partners who can o er us resources to help us grow, to come in to our cap
            table.

            Matteo Leibowitz And for the mining operations, as well as, is that
            structured as a fund with LPs, or did you just completely do away with the
            fund structure and it's more of a standard equity type?

            Leo Zhang Yeah. So we actually have experimented with both structures, a
            hedge fund structure with quarterly subscription as well as, you know, the
            typical LLC that people invest in equity. So we're still weighing the pros and
            cons of each structure and there are deﬁnitely some nice things with the
            fund structure and there's deﬁnitely more convenient things with the LLC
            structure where people just, you know, are investing equity. So in the
            future. I think it really depends on the timing and also the environment at a
            time when we raise for the next fund.

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   29/53
4/25/2020         Leo Zhang,
                      CasePrincipal at Iterative Capital Management
                             1:20-cv-03274-VM               Documentdiscusses
                                                                          6-1the unseen
                                                                                 Filed impact Bitcoin miners
                                                                                        04/27/20       Page  have
                                                                                                               30onof
                                                                                                                   the31
                                                                                                                      overall market - The Block

            Matteo Leibowitz One ﬁnal question I wanted to ask you. We're starting to
            see more and more players emerge in the validations, staking as a service
            space. Even funds like Polychain have this vehicle, Polychain Labs where
            they serve as validators and delegates in some of these networks. I
            understand that the operations are fairly di erent, and the way in which
            you build an edge is actually di erent as well, but is that something that
            you guys are looking into at all, or there's absolutely no interest to
            participate on that side.

            Leo Zhang Yeah. So at the current point, there's absolutely no interest.
            Personally, I just speak for myself, I don't have a, you know, patricular
            problem with proof of stake other than it's just not proven by--I am aware
            that there are a lot of things with pure proof of stake that's just not
            proven, especially at scale--so for me, it's just really just the timing is not
            right. And I know there are a lot of variations proof of stake that's showing
            up to the market. Which I don't think carries the appeal of a true
            cryptocurrency as a settlement system.

            Matteo Leibowitz So there is money to be made there, clearly.

            Leo Zhang Oh, for sure. Absolutely. Just, you have to be an insider.

            Matteo Leibowitz Sure. So it's more a function of you guys not having the
            inside knowledge to operate in that space rather than ideological leanings.

            Leo Zhang I think a lot of people like to think they're insiders, but there's
            always, you know, another insider who's more inside.

            Matteo Leibowitz Who are the insiders?

            Leo Zhang I mean, depends on the project, right? In EOS, I mean, obviously
            we know insiders are. Ethereum I think to a lesser extent, but they're
            deﬁnitely there. Bitcoin even to a lesser and lesser extent, but they're
            deﬁnitely, deﬁnitely there. So I think it really they're really, you know, a

https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…   30/53
4/25/2020           Leo Zhang,
                        CasePrincipal at Iterative Capital Management
                               1:20-cv-03274-VM               Documentdiscusses
                                                                            6-1the unseen
                                                                                   Filed impact Bitcoin miners
                                                                                          04/27/20       Page  have
                                                                                                                 31onof
                                                                                                                     the31
                                                                                                                        overall market - The Block

            commodity business. There are two ways of making money. One is in a
            commodity game that's very fair, open, something that Bitcoin is
            approaching. Obviously, Bitcoin is still not perfect yet in terms of the
            number of whales that's point sloshing the market around, but it's
            relatively the most fair commodity game compared to the other ones. So in
            this game you can start building, you know, you can build the application
            servers, being a service provider that helps people getting onto the
            onboarding and using this kind of system and in turn, you get
            compensated. Alternatively, you can be the sole dominant player on the
            network and just corner the market. And this is this type of game is pretty
            well understood by commodity traders for decades. So if you can't really
            make sure that you're the dominant player on that cryptocurrency
            network, you might as well just don't play.

            Frank Chaparro Interesting. Well, Leo Zhang, we appreciate you so much
            for coming onto the show. Leo Zhang, ladies and gentlemen, Research
            Lead at Iterative Capital. The Man, The Myth, The Miner and the Legend. I
            ﬁnished my whiskey. We ﬁnished the podcast.

            Leo Zhang And I almost ﬁnished my co ee.

            Frank Chaparro And we'll see you guys next time. Thanks so much.




            © 2020 The Block Crypto, Inc. All Rights Reserved. This article is provided for informational purposes only. It is not o ered or intended

            to be used as legal, tax, investment, ﬁnancial, or other advice.



            SHARE THIS ARTICLE           →




              BITCOIN            CHINA           MINING           OTC



https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-have-…         31/53
